Citation Nr: 0730912	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for osteoarthritis of 
both knees, claimed as water on the knees.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for tuberculosis with 
asthma, claimed as bronchitis and walking pneumonia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to June 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This matter was last before the Board in May 2006, when it 
was remanded for further development.  That development has 
been completed and the claims on appeal are now ready for 
consideration by the Board.



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for a back disability was last denied in November 
1996, and his appeal of that denial was denied by the Board 
in January 1999.

2.  The appellant did not appeal the January 1999 Board 
decision. 

3.  Evidence received since the November 1996 denial is not 
new and relevant for the claim of service connection for a 
back disability, and does not raise a reasonable possibility 
of substantiating the claim.

4.  In April 1974, the RO last denied the veteran's claim of 
service connection for a bilateral knee disability, and 
following notice of this decision, the veteran did not appeal 
by filing a Notice of Disagreement.

5.  Evidence received since the April 1974 rating decision is 
not new and material for the claim of service connection for 
a bilateral knee disability, and does not raise a reasonable 
possibility of substantiating the claim. 

6.  In April 1997, the RO last denied the veteran's claim of 
service connection for a lung disorder, and following notice 
of this decision, the veteran did not appeal by filing a 
Notice of Disagreement.

7.  Evidence received since the April 1997 rating decision is 
not new and material for the claim of entitlement to service 
connection for a lung disorder, and does not raise a 
reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The Board's January 1999 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1104 (2007).

2.  New and material evidence has not been received since the 
November 1996 RO denial, and the claim of entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2007). 

3.  The RO's April 1974 denial is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been received since the 
April 1974 denial, and the claim of entitlement to service 
connection for a bilateral knee disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2007). 

5.  The RO's April 1997 denial is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).

6.  New and material evidence has not been received since the 
April 1997 denial, and the claim of entitlement to service 
connection for a lung disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.
 
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in February 2003, June 2005 and May 2006.  
These letters also informed the veteran of the new and 
material evidence standards as well as what information and 
evidence was necessary to substantiate a claim of service 
connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; in May 2006, he ultimately received notice 
that complied with Dingess/Hartman.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's application to reopen his 
previously denied and final claim for service connection of 
PTSD.  In particular, via the February 2003 and May 2006 
letters, VA informed the veteran that he had been previously 
denied service connection for the disabilities on appeal by 
prior final VA decisions because the evidence of record 
failed to show that these disabilities were attributable to 
service.  Notably, in an October 2006 VA Form 646 the 
veteran, through his appointed representative, acknowledged 
that adequate notice was provided following the Board's May 
2006 remand.  VA has also informed the veteran of what 
evidence would qualify as new and material and of the 
information and evidence necessary to substantiate his claims 
of entitlement to service connection.  Accordingly, VA has 
properly informed the veteran of the reasons for the previous 
denials and of what evidence would be necessary to establish 
his application to reopen the claims on appeal.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice due to the timing of notice was cured by subsequent 
readjudication of the issues on appeal in an October 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned June 2005 letter, which generally advised the 
veteran to send VA any evidence in his possession that would 
substantiate his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2007).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  The veteran 
has not indicated the presence of any other outstanding 
relevant records, and he has not requested VA's assistance in 
obtaining any other evidence.  Accordingly, the Board finds 
that VA has complied with its duties to assist in obtaining 
evidence.  Id.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service. 38 C.F.R. § 3.159 
(2007).  A medical examination is not necessary to decide the 
claims on appeal because, as discussed below in greater 
detail, new and material evidence has not been received to 
reopen the claims on appeal.  Accordingly, an examination is 
not necessary to decide the claim on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations and Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2007)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in October 2005); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Back Disability

In November 1996 the veteran's claim of entitlement to 
service connection for a back disability was denied on the 
grounds that new and material evidence had not been received 
to reopen the claim.  He appealed this decision and in 
January 1999, the Board denied the appeal.  He did not pursue 
further appeals and the decision became final.  Although the 
veteran claimed that he incurred a back disability in service 
specifically due to an in-service spinal tap, the evidence at 
the time did not indicate that the veteran incurred a back 
disability in service or that it was otherwise related to 
service.  The evidence of record at the time consisted of the 
veteran's claim that he incurred a back disability in 
service, his service medical records and VA medical records, 
which did not show treatment for a chronic back disability.  

Since the November 1996 rating decision, VA received numerous 
pieces of evidence.  In particular, the RO has received all 
of the veteran's current VA medical records.  These records 
show treatment for a back disability and note the veteran's 
previously offered contention that a back disability was 
incurred in service due to a spinal tap, but do not contain 
an endorsement of this contention by a qualified medical 
professional or otherwise relate a back disability to the 
veteran's period of service.  The veteran also submitted 
personal statements to the effect that he incurred a back 
disability due to an in-service spinal tap.  

The Board finds the evidence submitted since the November 
1996 rating decision is not new and material.  The evidence 
is new in the sense that it shows diagnosis and treatment of 
a back disability, but not material because it does not show 
in-service incurrence of a back disability or otherwise 
relate a back disability to service.  With respect to the 
veteran's contentions regarding the in-service spinal tap, a 
bare transcription of the veteran's contentions, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, such an assertion is clearly beyond the 
scope of the veteran's competency.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Furthermore, the assertions regarding 
an in-service spinal tap, this is duplicative of previous 
assertions made in furtherance of his previous denied claims 
of entitlement to service connection for a back disability.  
Accordingly, the evidence submitted since the November 1996 
rating decision does not qualify as new and material and 
cannot raise a reasonable possibility of sustaining this 
claim; thus the veteran's application to reopen his claim of 
entitlement to service connection for a back disability must 
be denied.

Bilateral Knee Disability

In April 1974 the veteran's claim of entitlement to service 
connection for a bilateral knee disability was denied on the 
grounds that new and material evidence had not been received 
to reopen the claim, previously denied in an October 1965 
rating decision.  He did not appeal this decision, which 
became final.  Although the veteran claimed that he incurred 
a bilateral knee disability in service, the evidence at the 
time did not indicate that the veteran then had a bilateral 
knee disability attributable to service.  The evidence of 
record at the time consisted of the veteran's claim that he 
incurred a bilateral knee disability in service, his service 
medical records, a September 1965 VA examination report, 
which did not show treatment for a bilateral knee disability 
and VA outpatient records that show diagnosis of a left knee 
disability in September 1973.  

Since the April 1974 rating decision, VA received numerous 
pieces of evidence.  In particular, the RO has received all 
of the veteran's current VA medical records.  These records 
show treatment for osteoarthritis of the knees, but do not 
attribute this disability to the veteran's period of service.  
The veteran also submitted personal statements to the effect 
that he was treated for water on the knees in 1960.  

The Board finds the evidence submitted since the April 1974 
rating decision is not new and material.  With respect to the 
medical evidence submitted since this rating decision, the 
evidence is not new and material.  The evidence is new in the 
sense that it shows diagnosis and treatment of a bilateral 
knee disability, particularly, osteoarthritis of the knees, 
but not material because it does not show in-service 
incurrence of a bilateral knee disability or otherwise relate 
a bilateral knee disability to service.  With respect to the 
veteran's assertions that he was treated for water on the 
knees after discharge, while new, this is not material 
evidence because it does not show attribution of this 
disability to service or that osteoarthritis developed to a 
compensable degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  
Accordingly, the evidence submitted since the April 1974 
rating decision does not qualify as new and material and 
cannot raise a reasonable possibility of sustaining this 
claim; thus the veteran's application to reopen his claim of 
entitlement to service connection for a bilateral knee 
disability must be denied.

Lung Disorder

In April 1997 the veteran's claim of entitlement to service 
connection for lung disorder was denied on the grounds that 
the evidence did not establish that he incurred a chronic 
lung disability in service.  He did not appeal this decision, 
which became final.  The evidence of record at the time 
consisted of the veteran's claim that he incurred a lung 
disorder in service, his service medical records and his VA 
medical records, which showed treatment for emphysema and 
chronic obstructive pulmonary disease (COPD) beginning in 
June 1995 and note a history of cigarette use.

Since the April 1997 rating decision, VA received numerous 
pieces of evidence.  In particular, the RO has received all 
of the veteran's current VA medical records.  These records 
show diagnoses and treatment of COPD, emphysema and 
bronchitis, but do not attribute this disability to the 
veteran's period of service.  The veteran also submitted 
personal statements to the effect that he was treated for 
walking pneumonia in service in 1957, which he believed was 
related to his current lung disorder.  

The Board finds the evidence submitted since the April 1997 
rating decision is not new and material.  The evidence is not 
new because it is duplicative of evidence of record at the 
time of the April 1997 rating decision showing diagnosis and 
treatment of a lung disorder, particularly, COPD and 
emphysema.  It is also not material because it does not show 
in-service incurrence of a lung disorder or otherwise relate 
such a disorder to service.  With respect to the veteran's 
assertions that his currently diagnosed lung disability is 
related to in-service walking pneumonia, while this is a new 
statement, it is not material because it is an assertion 
clearly beyond the scope of his competency.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Accordingly, the evidence 
submitted since the April 1997 rating decision does not 
qualify as new and material and cannot raise a reasonable 
possibility of sustaining this claim; thus the veteran's 
application to reopen his claim of entitlement to service 
connection for a lung disorder must be denied.





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a back disability, and the 
application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of service connection for osteoarthritis of both knees, 
claimed as water on the knees, and the application to reopen 
is denied.

New and material evidence has not been received to reopen the 
claim of service connection for tuberculosis with asthma, 
claimed as bronchitis and walking pneumonia, and the 
application to reopen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


